DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species P in the reply filed on 4/06/2022 is acknowledged.  The traversal is on the ground(s) that some of the species are sufficiently related such that there would be no search burden.  This is not found persuasive because Applicant has failed to identify which, if any of the identified species are sufficiently related such that there would be no search burden.  Rather, as indicated in the restriction requirement, the amount of Species and their divergent subject matter presents a serious search burden, as they contain mutually exclusive characteristics that would require different searches, for example, Species N would require “twisted” in text 	queries, whereas the elected invention P, does not. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-12 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/06/2022.
Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the first and second hollow cylinders and the first and second passages are spaced from one another in a sinusoidal relationship” is unclear.  It is unclear if the first and second hollow cylinders are spaced in a sinusoidal relationship and the first and second passages are spaced in a sinusoidal relationship or if the first and second hollow cylinders are spaced from the first and second passages in a sinusoidal relationship.
Regarding claim 5, the recitation “the wall comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis” is unclear. It is unclear which wall is being referred to.
Regarding claim 6, the recitation “the wall comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis” is unclear.  It is unclear which wall is being referred to. Claim 5 contains the same recitation to “a second waviness with troughs and crests extending in the radial direction.” It is unclear if this is the same waviness or a different waviness. 
Regarding claim 13, the recitation “wherein the first and second hollow cylinders and the first and second passages are spaced from one another by the following relationship:
  
    PNG
    media_image1.png
    104
    202
    media_image1.png
    Greyscale

where Ø is the phase field, d′ is the wavelength, and r′ is a radius of the heat exchanger core relative the central axis” is unclear.  
	Specifically, it is unclear how the first and second passages are “spaced” when none of the variables define a spacing.  It is unclear what “phase field” means, as it is not a term of art, nor is it defined in the specification. It is unclear what “wavelength” is referring to.  While in polar coordinates, the relationship may provide a circumferentially sinusoidal graph, it remains unclear how one having ordinary skill in the art is to use this to understand how the two cylinders are spaced from one another.  For purposes of examination, any sinusoidal shaped annular space between two cylinders will be considered to read on this limitation.  
Regarding claim 14, the recitation “wherein at least one of the first and second hollow cylinders comprises a wall thickness, wherein the phase field and the wall thickness are defined by: 
    PNG
    media_image2.png
    91
    281
    media_image2.png
    Greyscale

; where C′ is a constant thickness modifier” is unclear.
	Specifically, it is unclear which wall thickness the recitation “the wall thickness” is referring to.  It is unclear what the “constant thickness modifier” is or how it affects the wall thickness.   It is further unclear, as claim 14 contradicts claim 13, from which it depends, by offering a different relationship.
Regarding claim 15, the recitation “a negative constant thickness modifier C′ increases the wall thickness, and wherein a positive constant thickness modifier C′ decreases the wall thickness” is unclear.  It is unclear if a negative or positive thickness modifier is required, or merely if a negative or positive constant thickness is used in the equation, the thickness is changed accordingly.  
Regarding claim 16, the recitation “the phase field, the wall thickness, and a phase shift are defined by:
 
    PNG
    media_image3.png
    82
    367
    media_image3.png
    Greyscale

where P′ is a phase modifier” is unclear.  It is unclear what the “phase modifier” is.  It is further unclear, as claim 16 contradicts claim 15, from which it depends, by offering a different relationship.
Regarding claim 17, the recitation “wherein at least one of the first and second hollow cylinders comprises a first waviness with troughs and crests extending in the radial direction and a wavelength extending circumferentially about the center axis, and wherein the phase field, the wall thickness, the phase shift, and the first waviness are defined by: 
    PNG
    media_image4.png
    68
    528
    media_image4.png
    Greyscale
; where b is an amplitude of the waviness, n equals a quantity of arc segments, and θ is an angle between a first value y and a second value x, wherein first value y and second value x are the cartesian coordinate equivalents of r′” is unclear. It is unclear what the “waviness” or the “arc segments” are in reference to. It is further unclear, as claim 17 contradicts claim 16, from which it depends, by offering a different relationship.
Regarding claim 18, the recitation “at least one of the first and second hollow cylinders comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis, and wherein the phase field, the wall thickness, the phase shift, the first waviness, and the second waviness are defined by: 
    PNG
    media_image5.png
    70
    643
    media_image5.png
    Greyscale
; where g is an amplitude of the axial waviness, z is a position in the axial direction, and L is a wavelength for the axial waviness” is unclear.  
Claim(s) 2-10 and 13-18 depend(s) from the claim(s) above and are thus rejected accordingly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 13-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haas (EP0582835).
Regarding claim 1, Haas discloses a heat exchanger core (see Fig. 2) comprising: a first hollow cylinder (4/1) extending circumferentially around a center axis and extending axially along the center axis, wherein the first hollow cylinder comprises: a first passage (5) disposed radially within the first hollow cylinder and extending axially through the first hollow cylinder; a second hollow cylinder (4/2) extending circumferentially around the center axis and extending axially along the center axis, wherein the first hollow cylinder is disposed radially within the second hollow cylinder, and wherein the second hollow cylinder comprises: a second passage (6) disposed radially between the first hollow cylinder and the second hollow cylinder and extends axially between the first hollow cylinder and the second hollow cylinder, wherein the first hollow cylinder fluidically separates the first passage from the second passage, and wherein the first and second hollow cylinders and the first and second passages are spaced from one another in a sinusoidal relationship (see sinusoidal spacing therebetween & “sinusoidal” - Page 4).
Regarding claim 2, Haas discloses the limitations of claim 1, and Haas further discloses the first hollow cylinder comprises: a first outer surface (outer surface of 4/1); a first inner surface (inner surface of 4/1), wherein the first inner surface is radially inward from the first outer surface; and a first thickness (see thickness of 4/1) between the first outer surface and the first inner surface, wherein the second hollow cylinder comprises: a second outer surface (outer surface of 4/2); a second inner surface (inner surface of 4/2), wherein the second inner surface is radially inward from the second outer surface; and a second thickness (see thickness of 4/2) between the second outer surface and the second inner surface, and wherein the first thickness is the same as the second thickness (see thicknesses of 4/1 & 4/2).
Regarding claim 3, Haas discloses the limitations of claim 1, and Haas further discloses   the first hollow cylinder comprises a first wall thickness, the second hollow cylinder comprises a second wall thickness, and wherein the first and the second wall thicknesses are equal (see thicknesses of 4/1 & 4/2).
Regarding claim 4, Haas discloses the limitations of claim 1, and Haas further discloses     at least one of the first and second hollow cylinders comprises a wall (see wall of 4/1 or 4/2) with a first waviness with troughs and crests extending in the radial direction and a wavelength extending circumferentially about the center axis.
Regarding claim 7, Haas discloses the limitations of claim 1, and Haas further discloses       a plurality of struts (see annotated Fig. 2 below, hereinafter Fig. A) extending radially through the first and second passages and extending axially along the center axis, wherein the plurality of struts are spaced from one another circumferentially around the center axis.

    PNG
    media_image6.png
    395
    520
    media_image6.png
    Greyscale

Fig. A – Annotated Fig. 2 of Haas
Regarding claim 8, Haas discloses the limitations of claim 7, and Haas further discloses        the plurality of struts (Fig. A) defines a first plurality of passages (see passages formed by struts) within the first passage and a second plurality of passages (see passages formed by struts) within the second passage.
Regarding claim 13, Haas discloses a heat exchanger core (Fig. 2) comprising: a first hollow cylinder (4/1) extending circumferentially around a center axis and extending axially along the center axis, wherein the first hollow cylinder comprises: a first passage (5) disposed radially within the first hollow cylinder and extending axially through the first hollow cylinder, a second hollow cylinder (4/2) extending circumferentially around the center axis and extends axially along the center axis, wherein the first hollow cylinder is disposed radially within the second hollow cylinder, and wherein the second hollow cylinder comprises: a second passage (6), disposed radially between the first hollow cylinder and the second hollow cylinder and extends axially between the first hollow cylinder and the second hollow cylinder, wherein the first cylinder fluidically separates the first passage from the second passage, and wherein the first and second hollow cylinders and the first and second passages are spaced from one another by the following relationship (see sinusoidal spacing therebetween & “sinusoidal” - Page 4 & 112 (b) rejection above regarding interpretation):
 
    PNG
    media_image1.png
    104
    202
    media_image1.png
    Greyscale

where Ø is the phase field, d′ is the wavelength, and r′ is a radius of the heat exchanger core relative the central axis.
Regarding claim 14, Haas discloses the limitations of claim 13, and Haas further discloses at least one of the first and second hollow cylinders comprises a wall thickness, wherein the phase field and the wall thickness are defined by:
 
    PNG
    media_image2.png
    91
    281
    media_image2.png
    Greyscale

; where C′ is a constant thickness modifier (with C=0, the relationship is the same as claim 13, see rejection above). 
Regarding claim 15, Haas discloses the limitations of claim 14, and Haas further discloses a negative constant thickness modifier C′ increases the wall thickness, and wherein a positive constant thickness modifier C′ decreases the wall thickness (with C=0, the relationship is the same as claim 13, see rejection above). 
Regarding claim 16, Haas discloses the limitations of claim 15, and Haas further discloses  the phase field, the wall thickness, and a phase shift are defined by:
 
    PNG
    media_image3.png
    82
    367
    media_image3.png
    Greyscale
 
where P′ is a phase modifier (with P=0 and C=0, the relationship is the same as claim 13, see rejection above). 
Regarding claim 17, Haas discloses the limitations of claim 16, and Haas further discloses    at least one of the first and second hollow cylinders comprises a first waviness with troughs and crests extending in the radial direction and a wavelength extending circumferentially about the center axis, and wherein the phase field, the wall thickness, the phase shift, and the first waviness are defined by: 
    PNG
    media_image4.png
    68
    528
    media_image4.png
    Greyscale

where b is an amplitude of the waviness, n equals a quantity of arc segments, and θ is an angle between a first value y and a second value x, wherein first value y and second value x are the cartesian coordinate equivalents of r′  (with n=0 and C=0, the relationship is the same as claim 13, see rejection above).
Regarding claim 18, Haas discloses the limitations of claim 17, and Haas further discloses    at least one of the first and second hollow cylinders comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis, and wherein the phase field, the wall thickness, the phase shift, the first waviness, and the second waviness are defined by: 
    PNG
    media_image5.png
    70
    643
    media_image5.png
    Greyscale
; where g is an amplitude of the axial waviness, z is a position in the axial direction, and L is a wavelength for the axial waviness ′  (with n=0, g=0 and C=0, the relationship is the same as claim 13, see rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas (EP0582835) in view of Cohen (GB2065861).
Regarding claims 5-6, Haas discloses the limitations of claim 4, and Haas does not teach     
  the wall comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis.
Cohen teaches the wall comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis (see protuberances 50 & 52 and wavelength formed therefrom, Fig. 1-3), in order to increase turbulence and thereby enhance the heat transfer coefficient (Page 2, lines 70-80). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haas to include the protuberances of Cohen, in order to increase turbulence and thereby enhance the heat transfer coefficient (Page 2, lines 70-80).
Regarding claims 9-10, Haas discloses the limitations of claim 8, and Haas further teaches at least one of the first and second hollow cylinders comprises: a wall (wall of 4/1 or 4/2) with a first waviness with troughs and crests extending in the radial direction and a wavelength extending circumferentially about the center axis (4/1, 4/2 & “sinusoidal” - Page 4), and Haas does not teach wherein the wall comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis.
Cohen teaches the wall comprises a second waviness with troughs and crests extending in the radial direction and a wavelength extending axially relative the center axis (see protuberances 50 & 52 and wavelength formed therefrom, Fig. 1-3), in order to increase turbulence and thereby enhance the heat transfer coefficient (Page 2, lines 70-80). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haas to include the protuberances of Cohen, in order to increase turbulence and thereby enhance the heat transfer coefficient (Page 2, lines 70-80).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brooks (US0237674) teaches a sinusoidal annular heat exchanger (see Fig. 1-2 reproduced below)

    PNG
    media_image7.png
    566
    459
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763